—Appeal by the People, as limited by their brief, *402from so much of an order of the Supreme Court, Queens County (Grosso, J.), dated June 15, 2000, as granted that branch of the defendant’s motion which was to suppress his statements to law enforcement officials.
Ordered that the order is affirmed insofar as appealed from.
Under the facts of this case, the Supreme Court properly granted that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement officials (see, People v Oramus, 25 NY2d 825). O’Brien, J. P., Altman, Goldstein and H. Miller, JJ., concur.